DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Species A, claims 1-15 in the reply filed on 6/15/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022. Furthermore, claims 4, 12-15 are withdrawn as been directed to nonelected species - Fig. 3 (claims 12-15) and Fig. 4 (claim 4).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the references numerals listed in Figs. 4-5 are not all in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleland et al (US 20170190561) in view of Riley et al (US 5996842).
Regarding claim 1, Cleland teaches a cooling system (100) comprising: a cold plate (170) comprising a bulk material (40 pounds of cast aluminum, paragraph 0031); a processor (control box, Fig. 4); a first fluid line (Fig. 1, lines) comprising a first inlet entering the cold plate (arrow into 170)  and a first outlet (arrow out of 170) exiting the cold plate; and a second sensor (165 can be a temperature sensor, paragraph 0036) positioned at the first fluid line proximal to the first outlet and communicatively coupled to the processor (Fig. 4, paragraph 0038); wherein the second sensor is a temperature sensors (paragraph 0036).
Cleland teaches the invention as described above but fails to explicitly teach a first sensor positioned within the bulk material and communicatively coupled to a processor, wherein the first sensor is a temperature sensor.
However, Riley teaches a first sensor (54) positioned within the bulk material (Fig. 7) and communicatively coupled to a processor (one of ordinary skill in the art would recognize that the sensor 54 is capable of being coupled to the control box of Cleland), wherein the first sensor is a temperature sensor (temperature sensor, Col. 6, line 4) to provide an enhanced cooling system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooling system of Cleland to include a first sensor positioned within the bulk material and communicatively coupled to a processor, wherein the first sensor is a temperature sensor in view of the teachings of Riley t to provide an enhanced cooling system. 
Regarding claim 2, the combined teachings teach a portion of the second sensor is disposed within the first fluid line (Fig. 1 of Cleland).
Regarding claim 3, the combined teachings teach the second sensor is disposed on the first fluid line (Fig. 1 of Cleland).
Regarding claim 5, the combined teachings teach the first sensor is embedded in the bulk material (Fig. 7 of Riley).
Regarding claim 6, the combined teachings teach the first fluid line carries a first coolant (refrigerant, paragraph 0035 of Cleland).
Regarding claim 7, the combined teachings teach the first fluid line circulates a first coolant (refrigerant, paragraph 0035 of Cleland) from the first outlet of the cold plate (Fig. 1 of Cleland), to a condenser (155 of Cleland), to the first inlet of the cold plate (Fig. 1 of Cleland).
Regarding claim 8, the combined teachings teach the processor compares a temperature reading from the first sensor with a temperature reading from the second sensor (paragraph 0045 of Cleland).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleland et al (US 20170190561) in view of Riley et al (US 5996842) and in further view of Nooli et al (US 20200370816).
Regarding claim 9, the combined teachings teach the invention as described above but fails to teach the processor is configured to report an error when the temperature reading from the first sensor is more than 5.degree. C. higher than the temperature reading from the second sensor.
However, Nooli teaches the processor (350) is configured to report an error when the temperature reading from the first sensor (330) is more than 5.degree. C (paragraphs 0044-0045, 0050, 0054-0055, 0057, 0060, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) higher than the temperature reading from the second sensor (380) to efficiently operate the cooling plate.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooling system of the combined teachings to include the processor is configured to report an error when the temperature reading from the first sensor is more than 5.degree. C. higher than the temperature reading from the second sensor in view of the teachings of Nooli to efficiently operate the cooling plate.
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, the combined teachings teach the processor is configured to report an error when the temperature reading from the first sensor is less than a freezing point of a coolant in the fluid line (paragraphs 0044-0045, 0050, 0054-0055, 0057, 0060, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 11, the combined teachings teach the processor is configured to report an error when the temperature reading from the first sensor is more than 5.degree. C. lower than the temperature reading from the second sensor (paragraphs 0044-0045, 0050, 0054-0055, 0057, 0060, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763